OPINION — AG — ** STATE BOARD OF EQUALIZATION — PROTEST — HEARING ** (1) UNDER 68 O.S. 2465 [68-2465], AN INDIVIDUAL TAXPAYER WHO FILES A WRITTEN PROTEST WITH THE STATE BOARD OF EQUALIZATION, FEELING HIMSELF AGGRIEVED BY OFFICIAL ACTION OF THAT BOARD IN EQUALIZING COUNTY AD VALOREM TAX ASSESSMENTS, IS ENTITLED TO A HEARING BEFORE THAT BODY OR A HEARING EXAMINER APPOINTED BY IT. (2) WHILE ANY SUCH COMPLAINT FILED WITH THE STATE BOARD OF EQUALIZATION BY AN INDIVIDUAL TAXPAYER MUST NECESSARILY BE BASED ON CHANGES IN THE ASSESSED VALUE OF THE TAXPAYER'S PROPERTY RESULTING FROM EQUALIZATION ACTION TAKEN BY THE BOARD, RATHER THAN ON AN INCREASE IN THE TAXPAYER'S AD VALOREM TAXES PER SE, THE SUFFICIENCY OF THE COMPLAINT CAN BE ADDRESSED ONLY ON A CASE BY CASE BASIS. (3) IF THE STATE BOARD OF EQUALIZATION MAKES ADJUSTMENTS IN EQUALIZATION ORDERS ISSUED TO CERTAIN COUNTIES, RESULTING IN A DECISION BY THE COUNTY COMMISSIONERS OF THOSE RESPECTIVE COUNTIES TO WITHDRAW PROTESTS FILED BY THE BOARD BY THEIR RESPECTIVE DISTRICT ATTORNEYS, INDIVIDUAL TAXPAYERS WITHIN THOSE COUNTIES STILL MAY PURSUE INDIVIDUAL PROTESTS BEFORE THE BOARD, PROVIDED THOSE INDIVIDUAL PROTESTS WERE TIMELY AND PROPERTY FILED. (4) THERE IS NO CONSTITUTIONAL INFIRMITY IN THE FIVE YEAR COUNTY REVALUATION PROGRAM (68 O.S. 2481.1 [68-2481.1] ET SEQ.) BY VIRTUE OF THE DECISION OF THE OKLAHOMA SUPREME COURT ' STATE EX REL POULOS V. STATE BOARD OF EQUALIZATION, 646 P.2d 1268 (1982) ' (ADMINISTRATIVE PROCEDURES, GROSS REAL ESTATE, IMPROVEMENT ASSESSMENTS, PROCEEDINGS, HEARINGS, COMPLAINT, RES JUDICATA, COLLATERAL ESTOPPEL) CITE: 75 O.S. 311 [75-311] ****** 75 O.S. 302 [75-302](2), 75 O.S. 301 [75-301], 68 O.S. 2481.1 [68-2481.1], 68 O.S. 2464 [68-2464], 68 O.S. 2463 [68-2463], 68 O.S. 2465 [68-2465] (REVENUE AND TAXATION) (JIMMY D. GIVENS)